             Case 2:20-cv-00966-NR Document 113 Filed 07/16/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR                                  Civil Action
 PRESIDENT, INC.; et al.,

                Plaintiffs,
                                                      No. 2:20-CV-966
        v.

 KATHY BOOCKVAR; et al.,

                Defendants.                           Judge J. Nicholas Ranjan


        MOTION FOR ADMISSION PRO HAC VICE OF CHRISTOPHER R. NOYES

       Christopher R. Noyes, undersigned counsel for the National Association for the

Advancement of Colored People Pennsylvania State Conference, Common Cause

Pennsylvania, League of Women Voters of Pennsylvania, Patricia DeMarco, Danielle Graham

Robinson, and Kathleen Wise (collectively, “Intervenors”), hereby moves that he be admitted

to appear and practice in this Court in the above-captioned matter as counsel pro hac vice for

Intervenors pursuant to LCvR 83.2(B).

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hac Vice of Christopher R. Noyes filed herewith, which, it is averred, satisfies the

requirements of the foregoing Local Rules.

Dated: July 16, 2020                                  Respectfully submitted.

                                                      /s/ Christopher R. Noyes
                                                      Christopher R. Noyes (N.Y. Bar No.
                                                      4963831)
                                                      WILMER CUTLER PICKERING
                                                         HALE & DORR LLP
                                                      7 World Trade Center
                                                      250 Greenwich Street
                                                      New York, NY 10007
                                                1
Case 2:20-cv-00966-NR Document 113 Filed 07/16/20 Page 2 of 2




                                 Telephone: (212) 295-6823
                                 Facsimile: (212) 230-8888
                                 christopher.noyes@wilmerhale.com




                            2
